DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
1.	The Examiner’s amendments below correct minor language consistency in the specifications, therefore, do not introduce new matter according to the MPEP 2163. 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with BRUCE BLACK, ESQ., (Reg. No.: 41622), on 06/13/2022.

4.	The specification for the instant application is amended by the examiner as follows:
4.1. Specification, Page-16, Lines 18-25,
The calibration arrangement 410 with an array of reference coil loops 412 can be used with a sensor array (e.g., a MEG sensor array or an array of OPM sensors) for
20 	calibration of the sensor array such as, for example, calibration of the MEG device 302 of Figure 3A. The rigid mounting body 410 is mounted (preferably rigidly mounted) upon a sensor mounting body 304 (see, Figure 3A) of the MEG device 302 (or other magnetic field measurement device) at a primary attachment point in a manner that, preferably, ensures there are neither translational nor rotational degrees of freedom
25 	 between the calibration arrangement 410 and the sensor mounting body 304.

Reasons for Allowability / Allowable Subject Matter
5. 	Claims 1-20 are allowed. 

6.	The following is an examiner's statement of reasons for allowance:
 
7. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a plurality of mounting arms extending from the at least one attachment point nub; and
a plurality of reference coil loops distributed among the mounting arms, wherein each of the reference coil loops is attached to one of the mounting arms.

8.	Claims 2-20 are allowed due to the fact that they further limit and depend on claim 1.

9.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Alem (Patent No.: US 9,791,536) teaches “A mutually calibrated magnetic imaging array system is described. The system includes a non-target magnetic source rigidly attached to a magnetometer, and an attached control unit to measure and adjust several parameters of a magnetic imaging array … The magnetic imaging array is used to measure the strength of the non-target source magnetic fields and the information is used to calibrate several parameters of the array, such as, but not limited to, effective magnetometer positions and orientations with respect to each other and cross-talk between the magnetometers. The system, and method described herein eliminates the need for a separate calibration phantom” (Abstract).
b)	Kim (Pub. No.: US 2016/0116553) teaches the “an atomic magnetometer and an operating method of the same. The atomic magnetometer includes a vapor cell receiving a circularly polarized pump beam and a linearly polarized probe beam and containing an alkali metal vapor, a detector adapted to receive the probe beam passing through the vapor cell to measure magneto-optical rotation of the probe beam, a feedback coil to establish a negative feedback magnetic field signal orthogonal to a first plane defined by traveling directions of the probe beam and the pump beam and provide the negative feedback magnetic field signal to the vapor cell, and a feedback amplifier adapted to provide feedback current to the feedback coil such that the negative feedback magnetic field proportional to a measurement magnetic field is established” (Abstract).
c)	KIM (Pub. No.: US 2015/0304048) teaches “A digital adjusting signal for adjusting a multi-channel SQUID system is transmitted only to a control circuit module including a SQUID channel selected in an embodiment of the present invention and not transmitted to other modules. Accordingly, the digital adjusting signal is prevented from flowing into all SQUID adjusting channels to minimize noise generated by the digital adjusting circuit of the SQUID channel and to stably control the SQUID sensor without malfunction” (Abstract).
d)	Dunseath (Pub. No.: US 2009/0054758) teaches “an electronic circuit and method for reducing interference in a measurement signal or signals, wherein the interference comprises a plurality of interference components: (a) There is at least one primary signal processing unit, each having a primary signal processing unit comprising a respective measurement signal input for receiving a respective one of said measurement signal or signals. The or each primary signal processing unit comprises a plurality of interference reduction modules. (b) A respective compensation signal component input is provided for each interference reduction module. (c) A compensation signal processing unit is provided, having a compensation signal input and comprising means for deriving from at least one compensation signal, a plurality of compensation signal components each of which is related to a respective one or more of the interference components” (Abstract).
e)	Vrba (Pub. No.: US 2006/0095220) teaches “a method of compensating for crosstalk between electromagnetic sensors in an array, each sensor having a flux transformer with a current therein which does not vary smoothly with an applied magnetic field, each sensor configured to produce an output signal comprising a stepwise varying component and a finely varying component. The method comprises, for each sensor to be compensated, applying a crosstalk compensation function to the output signal of the sensor to be compensated, the crosstalk compensation function based at least in part on at least one of the stepwise and the finely varying components of at least one other of the sensors in the array.” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867